UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 03-4335
CALVIN EARL BUNCH,
             Defendant-Appellant.
                                        
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                            (CR-01-193)

                       Submitted: October 31, 2003

                       Decided: November 14, 2003

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Remanded by unpublished per curiam opinion.


                               COUNSEL

Scott Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North
Carolina, for Appellant. Robert J. Conrad, Jr., United States Attorney,
Kenneth M. Smith, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BUNCH
                             OPINION

PER CURIAM:

   Calvin Bunch pleaded guilty to six counts of bank robbery, six
counts of armed bank robbery, and six counts of using, carrying, and
brandishing a firearm during the commission of a crime of violence.
The convictions stem from six bank robberies that occurred in Meck-
lenburg County, North Carolina, between August 1 and September
17, 2001. On appeal, Bunch contends that because bank robbery, 18
U.S.C. § 2113(a) (2000), is a lesser included offense of armed bank
robbery, 18 U.S.C. § 2113(d) (2000), the bank robbery convictions
violate the Double Jeopardy Clause and should be vacated. We agree
and remand so that the district court may vacate the bank robbery
convictions and associated sentences.

   The United States contends that Bunch’s guilty plea waived his
right to raise the above claim on appeal. A valid guilty plea waives
all antecedent nonjurisdictional defects. Tollett v. Henderson, 411
U.S. 258, 267 (1973). Here, the attack is on Bunch’s sentence, which
was imposed after entry of the guilty plea. Hence, by pleading guilty,
Bunch did not waive his right to bring the instant claim.

   The Double Jeopardy Clause forbids "multiple punishments for the
same offense." North Carolina v. Pearce, 395 U.S. 711, 717 (1969).
Bank robbery, 18 U.S.C. § 2113(a), is a lesser included offense of
armed bank robbery, 18 U.S.C. § 2113(d). United States v. Whitley,
759 F.2d 327, 331 (4th Cir. 1985) (en banc). In light of the double
jeopardy violation in this case, we remand so that the district court
may vacate the bank robbery convictions and associated sentences.
See id.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before us and argument
would not aid the decisional process.

                                                        REMANDED